01/14/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0670



                                 No. DA 19-0670


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MATTHEW DOUGLAS WEBB,

             Respondent and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including February 22, 2021, within which to prepare, serve, and file its

response brief.




MPD                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            January 14 2021